DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US17/31808 05/09/2017, PCT/US17/31808 claims priority to 62/333,549 filed 05/09/2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) IDS(s) submitted on May 7, 2021 have been considered by the Examiner. Unless otherwise noted, the submissions are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 


Allowable Subject Matter
Claims 93 and 110-112 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The claimed invention is a method of treating non-infectious anterior uveitis comprising administering to a subject with non-infectious anterior uveitis a therapeutically effective amount of Compound (2) 

    PNG
    media_image1.png
    104
    248
    media_image1.png
    Greyscale
 , referred to by Applicant as NS2, aka  ADX102
or a pharmaceutically acceptable salt thereof; 
	and prednisolone.
The rejection of claims 93-98, 103, 106 and 112 under 35 U.S.C. § 103(a) as being unpatentable over WO 2014/116836 (hereinafter "WO '836") in view of US Patent Application Publication US 2006/0014786 (hereinafter "US '786"), and the rejection of claims 110-111 over WO 836 in view of US 786 in further view of US 018, are withdrawn.
Claims 94-98, 103 and 106 have been canceled thus mooting their rejection. As per the April 28, 2021 Interview, the Examiner and Applicant’s attorney or record, Joseph Arico, Esq. discussed limiting claim 93 to ADX102 (aka, NS2, the elected species) in combination with prednisolone, for the claimed method of treating non-infectious anterior uveitis. 

The Attorney response overcomes the prima facie case noting the differences between the compounds of WO 836 and US 786 in terms of function/mechanism of action and structural similarity. A person of ordinary skill in the art would not simply substitute the prior art compounds to yield predictable results, see page 7 of the response (the aminochloroquinoline compounds of US 786 and ADX102 of WO 836)
Further, the Attorney response and April interview note the present application as filed, includes human clinical trial data that represent unexpected results sufficient to rebut the prima facie case of obviousness. The clinical trial, referenced by Applicant’s attorney, investigated human patients with non-infectious anterior uveitis and compared the effects of 
1) NS2 0.5% ophthalmic drops-only treatment (patient Group 1); 
2) NS2 0.5% ophthalmic drops in combination with Pred Forte® (prednisolone acetate ophthalmic suspension) 1 % (patient Group 2), and Pred Forte® alone (patient Group 3). 
The Attorney response notes the need to treat noninfectious anterior uveitis with non-steroidal therapies due to the fact that corticosteroids often lead to cataracts, glaucoma, and other ocular complications that result in significant and costly morbidity, see paragraph 172 of the present application. 
Paragraph 166 demonstrates the efficacy of Groups 1-3, NS2 (aka ADX102) monotherapy, prednisolone monotherapy and combination NS2 (aka ADX102) and 
In summary, amended claim 93 and the Attorney arguments demonstrate the lack of motivation to combine and the lack of any evidence for predictability of the effects of the combination based on the disclosures of WO '836 and US '786 that would not have provided a person of skill in the art a reasonable expectation of success to render invention obvious.
Additionally, evidence provided Applicant’s clinical trials rebut the prima facie case of obviousness by demonstrating unexpected results as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699